U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q /A (Amendment No. 1) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28411 MANHATTAN SCIENTIFICS, INC. (Exact name of small business issuer as specified in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 Lexington Avenue, 32nd Floor, New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (212) 551-0577 Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox There were 396,252,926 shares outstanding of registrant’s common stock, par value $.001 per share, as of July 20, 2009. EXPLANATORY NOTE This Amendment No. 1 (“Amendment”) on Form 10-Q/A amends the Periodic Report of Manhattan Scientifics, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2009 as filed with the Securities and Exchange Commission on May 15, 2010 (the "Original Filing"). This Amendment is being filed primarily to update Item 4 (Controls and Procedures), This Amendment is an amendment and restatement of the Original Filing in its entirety in order to provide a complete presentation. Except as stated herein, this Amendment does not reflect events occurring after the date of the filing of the Original Filing. TABLE OF CONTENTS Page PART I Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December31, 2008 1 Unaudited Consolidated Statements of Operations and Other Comprehensive Income for the three months ended June 30, 2009 and June 30, 2008 and for the period from July 31, 1992 (Inception) through June 30, 2009 2 Unaudited Consolidated Statements of Operations and Other Comprehensive Income for the three months ended June 30, 2009 and June 30, 2008 and for the period from July 31, 1992 (Inception) through June 30, 2009 3 Unaudited Consolidated Statements of Cash Flows for the three months ended June 30, 2009 and 2008 and for the period from July31,1992(Inception) through June 30, 2009 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 PART II Item 1. Legal Proceedings 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 PART I ITEM 1. FINANCIAL STATEMENTS MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED BALANCE SHEETS JUNE 30, DECEMBER 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Investments-available for sale Total current assets Investments Intellectual property, net Other asset Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Accrued interest and expenses - related parties Note payable to related party Note payable to former officers Convertible note payable - other Total current liabilities STOCKHOLDER’S DEFICIT Capital stock $.001 par value Preferred, authorized 1,000,000 shares Series A convertible, redeemable, 10 percent cumulative, authorized 182,525, shares; issued and outstanding - none — — Series B convertible, authorized 250,000 shares; 49,999 shares issued and outstanding — — Series C convertible, redeemable, authorized 14,000 shares; issued and outstanding - none — — Common, authorized 500,000,000 shares, 396,252,926 and 378,977,926 shares issued, and outstanding, respectively Additional paid-in-capital Other accumulated comprehensive income Deficit accumulated during the development stage (53,185,000 ) (52,643,000 ) Total Stockholder’s deficit (904,000 ) (842,000 ) TOTAL LIABILITIES AND STOCKHOLDER’S DEFICIT $ $ See notes to unaudited consolidated financial statements 1 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) THREE MONTHS ENDED JUNE 30, PERIOD FROM JULY 31, 1992 (INCEPTION) THROUGH JUNE 30, 2009 Revenue $ $ — $ Operating costs and expenses: General and administrative Research and development — Impairment charge of certain patents — — Total operating costs and expenses Loss from operations before other income and expenses ) ) ) Other income and expenses: Gain from sale of equity interest — — Gain on settlement of NMXS.com option — — Gain on legal settlement — — Proceeds from sale of NMXS.com common stock — — Gain from sale of Novint Technologies Inc. common stock — — Gain on issuance of investor common stock — — Contract revenue — — Interest and other expenses ) ) ) Interest income — Equity in losses of investees — — ) Gain / (loss) on disposal of equipment — — ) NET LOSS ) ) ) Other comprehensive income Unrealized gain (loss) on available for sale investments — OTHER COMPREHENSIVE INCOME (LOSS) $ $ ) ) BASIC AND DILUTED LOSS PER COMMON SHARE: Weighted average number of common shares outstanding Basic and diluted loss per common share $ ) $ ) See notes to unaudited consolidated financial statements 2 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) SIX MONTHS ENDED JUNE 30, PERIOD FROM JULY 31, 1992 (INCEPTION) THROUGH JUNE 30, 2009 Revenue $ $ — $ Operating costs and expenses: General and administrative Research and development — Impairment charge of certain patents — — Total operating costs and expenses Loss from operations before other income and expenses ) ) ) Other income and expenses: Gain from sale of equity interest — — Gain on settlement of NMXS.com option — — Gain on legal settlement — — Proceeds from sale of NMXS.com common stock — — Gain from sale of Novint Technologies Inc. common stock — Gain on issuance of investor common stock — — Contract revenue — — Interest and other expenses ) ) ) Interest income Equity in losses of investees — — ) Gain / (loss) on disposal of equipment — — ) NET LOSS ) ) ) Other comprehensive income Unrealized gain (loss) on available for sale investments — OTHER COMPREHENSIVE INCOME (LOSS) $ ) $ ) ) BASIC AND DILUTED LOSS PER COMMON SHARE: Weighted average number of common shares outstanding Basic and diluted loss per common share $ ) $ ) See notes to unaudited consolidated financial statements 3 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, PERIOD FROM JULY 31, 1992 (INCEPTION) THROUGH JUNE 30, 2009 CASH FLOWS (TO) FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on sale of investments — ) ) Gain on settlement of NMXS.com option — — ) Gain from sale of equity interest in Horizon — — ) Gain on issuance of investee common stock — — ) Common stock issued for services Preferred stock issued for services — — Stock options issued for services — Warrants issued for services — — Convertible note issued for services — — Financing costs payable with common stock — — Financing costs related to beneficial conversion feature of convertible notes — — Loss of equity investee — — Amortization of technology license — Amortization of patents and intellectual property — Loss on disposal of equipment — — Writedown of acquisition price of Metallicum, Inc. — — Impairment charge of certain patents — — Impairment charge on property and equipment — — Depreciation — — Changes in: Prepaid expenses and other assets Accounts payable and accrued expenses ) Accrued interest and expenses—related parties ) Net cash (used in) operating activities: ) ) ) CASH FLOWS (TO) FROM INVESTING ACTIVITIES: Purchase of equipment ) Purchase of investment — — ) Proceeds acquired from purchase of Metallicum, Inc. — Proceeds from sale of equipment — — Proceeds from sale of equity interest — — Proceeds from settlement of NMXS.com — — Proceeds received from sale of investment — — Net cash provided by investing activities — See notes to unaudited consolidated financial statements 4 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, PERIOD FROM JULY 31, 1992 (INCEPTION) THROUGH JUNE 30, 2009 CASH FLOWS (TO) FROM FINANCING ACTIVITIES: Purchase of treasury stock for retirement — — (315,000 ) Note payable to stockholders — — Proceeds from convertible promissory notes — — Proceeds from note payable - other — — Repayment of note payable - other — — (435,000 ) Repayment of note payable to former officers — — (530,000 ) Net proceeds from issuance of preferred stock — — Net proceeds from issuance of common stock Loan repayment to preferred stockholder — — (148,000 ) Capital lease payments — — (13,000 ) Return of security deposit — — Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (338,000 ) Cash and cash equivalents, beginning of period — CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid — — Taxes paid — — — SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Fixed assets contributed to the company in exchange for Series A preferred stock — — Issuance of 14,391,627 common shares to acquire intangible assets — — Special distribution of 14,391,627 common shares to stockholder in settlement of stockholder advances — — Issuance of 7,200,000 common shares to acquire intangible assets — — Issuance of Series A preferred stock and warrants in settlement of note payable and accrued interest — — Issuance of 1,000,000 common shares to acquire intangible assets — — Issuance of 100,000 common shares to acquire furniture and fixtures — — Issuance of 78,000 common shares in satisfaction of accrued expenses — — Issuance of 10,500 common shares to acquire furniture and fixtures — — Issuance of 1,400,00 common shares to acquire Teneo Computing — — Issuance of 1,000,000 common shares to purchase 42% of Novint — — Issuance of 641,274 common shares in satisfaction of note payable — — Issuance of 3,180,552 common shares in satisfaction of accrued expenses — — Issuance of 1,277,685 common shares in satisfaction of accrued expenses — — Issuance of 795,324 common shares in settlement of note payable — — Issuance of 1,184,220 common shares in satisfaction of accrued expenses — — Issuance of 106,000,000 common shares for conversion of convertible notes — — Issuance of 14,200,106 common shares in satisfaction of note payable — — Issuance of 15,000,000 common shares for acquisition of Metallicum, Inc. — Issuance of 1,125,926 common shares in satisfaction of accrued expenses — $ See notes to unaudited consolidated financial statements 5 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 NOTE 1 – BASIS OF PRESENTATION The foregoing unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q/A and Regulation S-X as promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements. These unaudited interim financial statements should be read in conjunction with the audited financial statements and the notes thereto included on Form 10-K for the period ended December 31, 2008. In the opinion of management, the unaudited interim financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The preparation of financial statements in accordance with generally accepted accounting principles in the United States of America requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and the reported amounts of revenues and expenses during the reporting period. Uncertainties with respect to such estimates and assumption are inherent in the preparation of the Company’s financial statements; accordingly, it is possible that the actual results could differ from these estimates and assumptions that could have a material effect on the reported amounts of the Company’s financial position and results of operations. Operating results for the three and six months period ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The consolidated financial information as of December 31, 2008 included herein has been derived from the Company’s audited consolidated financial statements as of, and for the fiscal year ended, December 31, 2008. NOTE 2 – ORGANIZATION AND OPERATIONS Manhattan Scientifics, Inc., a Delaware corporation (formerly Grand Enterprises, Inc) (“Grand”) was established on July 31, 1992 and has three wholly-owned subsidiaries: Metallicum, Inc., (“Metallicum”), Tamarack Storage Devices, Inc. (“Tamarack”) and Teneo Computing, Inc. (“Teneo”) (collectively “the Company”), a development stage enterprise. Currently, Metallicum is the only operating subsidiary; and Tamarack and Teneo are dormant. On June 12, 2008, the Company acquired Metallicum, Inc, for 15,000,000 shares of Company’s common stock, (Manhattan Scientifics, Inc., operates as a technology incubator that seeks to acquire, develop and commercialize life-enhancing technologies in various fields, with emphasis in the areas of alternative energy, and consumer and commercial electronics. In this capacity, the Company continues to identify emerging technologies through strategic alliances with scientific laboratories, educational institutions, and scientists and leaders in industry and government. The Company has a long standing relationship with Los Alamos Laboratories in New Mexico. During 2008, the Company refocused its efforts from the development of its fuel cell technologies to its current focus on the development of nanomaterials through the acquisition of Metallicum. Metallicum is a nanotechnology start-up company located in Santa Fe, New Mexico. Metallicum Inc. has focused on the development and manufacture of nanostructured metals for medical implants and other applications. Metallicum intends to establish manufacturing partner relationships with major Fortune 500 metals companies and strategic partnering with significant customers in the medical device & prosthetics industries as well as in auto, truck, & aircraft manufacturing industries. Metallicum’s initial products include nanostructured bulk metals and alloys in the form of rod, bar, wire and foil. The Company conducts its operations primarily in the United States. Manhattan Scientifics purchased Metallicum to acquire its licensed rights to patented technology. The technology is comprised of three US Patents (US Patent numbers 7152448, 6197129 and 6399215) for which Metallicum (subsequently, Manhattan) had been assigned an exclusive license rights by Los Alamos National Security LLC (LANL). Under the license rights, Metallicum had all rights, title and interest throughout the world in and to any and all inventions, original works of authorship, developments, concepts, know-how, improvements on the patents or trade secrets whether or not patentable or registrable under copyright or similar laws. In January 2009, the Company entered into a patent license agreement with Los Alamos National Security, LLC for the exclusive licensing use of certain technology relating to the manufacture and application of nanostructuring metals and alloys. Pursuant to such agreement the Company provided a non-refundable fee and 2,000,000 shares of our common stock. Additionally, the Company is required to pay an annual license feestarting in February 2010 and royalties on future net sales. 6 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 The Company’s success will depend in part on its ability to obtain patents and product license rights, maintain trade secrets, and operate without infringing on the proprietary rights of others, both in the United States and other countries. There can be no assurance that patents issued to or licensed by the Company will not be challenged, invalidated, or circumvented, or that the rights granted thereunder will provide proprietary protection or competitive advantages to the Company. NOTE 3 - GOING CONCERN UNCERTAINTY These financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company continues to incur recurring losses and at June 30, 2009, had an accumulated deficit of $53,185,000. For the six months ended June 30, 2009, the Company sustained a net loss of $542,000. These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that may be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is contingent upon its ability to obtain additional financing, and to generate revenue and cash flow to meet its obligations on a timely basis. NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUTING POLICIES AND RELATED MATTERS PRINCIPLES OF CONSOLIDATION: The consolidated financial statements include the accounts of the Company and its three wholly-owned subsidiaries. All material intercompany accounts and transactions have been eliminated. DEVELOPMENT STAGE ENTERPRISE: The Company has not generated any significant revenue since inception. The accompanying financial statements have, therefore, been prepared using the accounting formats prescribed by Financial Accounting Standards Board Statement No. 7, Accounting and Reporting by Development Stage Enterprises, (SFAS No. 7) for a development stage enterprise (DSE). Although the Company has recognized some nominal amount of revenue, the Company still believes it is devoting substantial efforts on developing the business and, therefore, still qualifies as a DSE. INTANGIBLE ASSETS: License Agreements In 2008, the Company obtained licenses to the rights of certain patents regarding nanostructured materials developed by another company as a result of the acquisition of Metallicum. The purchase price paid for these licenses was $305,000, which represents its fair value. In January 2009, the Company obtained an exclusive license on two patents and a non-exclusive license on the third patent. The value attributable to license agreements is being amortized over the period of its estimated benefit period of 10 years. At June 30, 2009, accumulated amortization was $29,000. Under the terms of the agreement, the Company may be required to pay royalties, as defined, to the licensors. USE OF ESTIMATES: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amount of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. A significant estimate includes the carrying value of the Company’s patents, fair value of the Company’s common stock, assumptions used in calculating the value of stock options, depreciation and amortization. 7 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 INVESTMENTS Available-for-Sale Investments Investments that the Company designates as available-for-sale are reported at fair value, with unrealized gains and losses, net of tax, recorded in accumulated other comprehensive income (loss). The Company determines the cost of the investment sold based on the specific identification method. The Company’s available-for-sale investments include: • Marketable equity securities The Company acquires these equity investments for the promotion of business and strategic objectives. The Company recordsthe realized gains or losses on the sale or exchange of marketable equity securities in gains (losses) on other equity investments, net. Non-Marketable and Other Equity Investments The Company accountsfor non-marketable and other equity investments under either the cost or equity method and include them in other long-term assets. The non-marketable and other equity investments include: • Non-marketable cost method investments when the equity method does not apply. We record the realized gains or losses on the sale of non-marketable cost method investments in gains (losses) on other equity investments, net. INCOME TAXES The Company accounts for its income taxes using the Financial Accounting Standards Board Statements of Financial Accounting Standards No. 109, “Accounting for Income Taxes,” which requires the establishment of a deferred tax asset or liability for the recognition of future deductible or taxable amounts and operating loss and tax credit carryforwards. Deferred tax expense or benefit is recognized as a result of timing differences between the recognition of assets and liabilities for book and tax purposes during the year. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are recognized for deductible temporary differences and operating loss, and tax credit carryforwards. A valuation allowance is established, when necessary, to reduce that deferred tax asset if it is “more likely than not” that the related tax benefits will not be realized. In June 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48 (FIN-48), Accounting for Uncertainty in Income Taxes—An interpretation of FASB Statement No.109. FIN-48 clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements in accordance with Statement of Financial Accounting Standards No.109, Accounting for Income Taxes. This Interpretation prescribed a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. In addition, FIN-48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The Company adopted the provisions of FIN-48 and they had no impact on its financial position, results of operations, and cash flows. STOCK-BASED COMPENSATION On January1, 2006, the Company adopted SFAS 123 (revised 2004), Share-Based Payment (“SFAS 123(R)”), which requires the measurement and recognition of compensation expense for all share-based awards made to employees and directors, including employee stock options and shares issued through its employee stock purchase plan, based on estimated fair values. In March 2005, the Securities and Exchange Commission issued Staff Accounting Bulletins No. 107 and 110 (“SAB 107” and “SAB 110”) relating to SFAS 123(R). The Company has applied the provisions of SAB 107 and SAB 110 in its adoption of SFAS 123(R). The Company adopted SFAS 123(R) using the modified prospective transition method, which requires the application of the accounting standard as of the beginning in 2006. The Company’s financial statements as of and for the year ended December31, 2008 and 2007 reflect the impact of SFAS 123(R). In accordance with the modified prospective transition method, The Company’s financial statements for prior periods include the impact of SFAS 123(R). 8 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 The estimated fair value of grants of stock options and warrants to nonemployees of the Company is charged to expense, if applicable, in the financial statements. The Company did not issue any options or warrants during the six months ended June 30 , 2009. FAIR VALUE OF FINANCIAL INSTRUMENTS Effective January 1, 2008, the Company adopted SFAS No.157, which provides a framework for measuring fair value under GAAP. The adoption of this statement had an immaterial impact on our consolidated financial statements. The Company also adopted the deferral provisions of FSP No.157-2, which delays the effective date of SFAS No.157 for all nonrecurring fair value measurements of non-financial assets and liabilities until fiscal years beginning after November15, 2008. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. SFAS No.157 also expands disclosures about instruments measured at fair value and establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 — Quoted prices for identical assets and liabilities in active markets; Level 2 — Quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets; and Level 3 — Valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. The Company designates cash equivalents (consisting of money market funds) and investments in securities of publicly traded companies as Level 1. The total amount of the Company’s investment classified as Level 3 is de minimis. The fair value of the Company’s debt as of June 30, 2009 and December 31, 2008 approximated fair value at those times. In January 2009, the Company adopted SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities, including an amendment of FASB Statement No.115.” SFAS No.159 permits the Company to elect fair value as the initial and subsequent measurement attribute for certain financial assets and liabilities that are not otherwise required to be measured at fair value on an instrument-by-instrument basis. If the Company elects the fair value option, it would be required to recognize subsequent changes in fair value in the Company’s earnings. This standard also establishes presentation and disclosure requirements designed to improve comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. While SFAS No.159 became effective for the Company in 2009, the Company did not elect the fair value measurement option for any of its existing assets and liabilities and accordingly SFAS No.159 did not have any impact on the Company’s consolidated financial statements. The Company could elect this option for new or substantially modified assets and liabilities in the future. Fair value of financial instruments: The carrying amounts of financial instruments, including cash and cash equivalents, short-term investments, accounts payable, accrued expenses and notes payables approximated fair value as of June 30, 2009 and December 31, 2008 because of the relative short term nature of these instruments. At June 30, 2009 and December 31, 2008 the fair value of the Company’s debt approximates carrying value. The fair value of the Company’s available for sale securities was $376,000 at June 30, 2009 and these securities are classified as Level 1. (See Note 6). 9 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 BASIC AND DILUTED LOSS PER SHARE In accordance with SFAS No. 128, “Earnings Per Share,” the basic loss per share is computed by dividing the loss attributable to common stockholders by the weighted average number of common shares outstanding during the period. Basic net loss per share excludes the dilutive effect of stock options or warrants and convertible notes Diluted net earnings (loss) per common share is determined using the weighted-average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of common stock options and warrants. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. The Company’s computation of dilutive net loss per share for the three and six months ended June 30, 2009, and year ended December 31, 2008, does not assume any exercise of options, warrants or shares issuable upon conversion of the series B preferred stock and common shares, which totaled 40,245,000, 4,000,000 and 499,990 respectively, for the three and six months ended June 30, 2009 and year ended December 31, 2008, as their effect is antidilutive. Basic and diluted net loss per common share is presented in accordance with SFAS 128, “Earnings Per Share”. Basic net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding during the applicable reporting periods. The Company’s computation of dilutive net loss per share for the three and six months ended June 30, 2009 and the year ended December 31, 2008 does not assume any exercise of options or warrants or shares issuable upon conversion of the series B preferred stock and common shares, respectively, as their effect is antidilutive. Revenue Recognition: To date the only revenue generated is from the sale of non-exclusive license agreements related to the Company’s technology and sample materials. The Company has determined that because of the non-recurring nature of these revenues, it is still a Development Stage Enterprise. Revenue is recognized when the four basic criteria of revenue recognition are met: (i) a contractual agreement exists; (ii) transfer of technology (intellectual property) has been completed or services have been rendered; (iii) the fee is fixed or determinable, and (iv) collectability is reasonably assured. RECENTLY ISSUED ACCOUNTING STANDARDS In May 2009, the FASB issued SFAS No. 165, Subsequent Events (“SFAS 165”),to establish general standards of accounting for and the disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued. It requires disclosure of the date through which the Company has evaluated subsequent events and the basis for that date, that is, whether that date represents the date the financial statements were issued or were available to be issued. SFAS 165 is effective for interim or annual financial periods ending after June 15, 2009. The adoption of SFAS 165 did not have a material impact on the Company’s consolidated financial statements. In June 2009, the FASB issued SFAS No.168, The FASB Accounting Standards Codification (“Codification”) and the Hierarchy of Generally Accepted Accounting Principles (“SFAS 168”) - a replacement of FASB Statement No. 162, The Hierarchy of Generally Accepted Accounting Principles. Under the provisions of SFAS 168, the Codification will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. The rules and interpretive releases of the SEC under authority federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of SFAS 168, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative. The provisions of SFAS 168 are effective for financial statements issued for interim and annual periods ending after September 15, 2009. Management is currently reviewing the provisions of SFAS 168 to determine the impact on the Company’s disclosures in the consolidated financial statements. In April 2009, the FASB issued FSP FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.” This FSP provides additional guidance for estimating fair value in accordance with FASB Statement No. 157, Fair Value Measurements, when the volume and level of activity for the asset or liability have significantly decreased. This FSP also includes guidance on identifying circumstances that 10 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 indicate a transaction is not orderly. This FSP emphasizes that even if there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation technique(s) used, the objective of a fair value measurement remains the same. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions. FSP FAS 157-4 is effective for interim and annual reporting periods ending after June 15, 2009, and is applied prospectively. We do not believe that the implementation of this standard will have a material impact on our financial statements. In April 2009, the FASB issued FSP FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments”. This FSP amends FASB Statement No. 107, “Disclosures about Fair Value of Financial Instruments” to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. This FSP also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods. FSP FAS 107-1 and APB 28-1 are effective for interim and annual reporting periods ending after June 15, 2009. We do not believe that the implementation of this standard will have a material impact on our financial statements. In April 2009, the FASB issued FSP FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments”. This FSP amends the other-than-temporary impairment guidance for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments in the financial statements. The most significant change the FSP brings is a revision to the amount of other-than-temporary loss of a debt security recorded in earnings. FSP FAS 115-2 and FAS 124-2 are effective for interim and annual reporting periods ending after June 15, 2009. We do not believe that the implementation of this standard will have a material impact on our financial statements. In November of 2008, the SEC released a proposed roadmap regarding the potential use by U.S. issuers of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”). IFRS is a comprehensive series of accounting standards published by the International Accounting Standards Board (“IASB”). Under the proposed roadmap, the Company may be required in fiscal 2015 to prepare financial statements in accordance with IFRS. However, the SEC will make a determination in 2011 regarding the mandatory adoption of IFRS. We are currently assessing the impact that this potential change would have on our consolidated financial statements, and we will continue to monitor the development of the potential implementation of IFRS. In March 2009, FASB unanimously voted for the FASB “Accounting Standards Codification” (the “Codification”) to be effective beginning on July1, 2009. Other than resolving certain minor inconsistencies in current United States Generally Accepted Accounting Principles (“GAAP”), the Codification is not supposed to change GAAP, but is intended to make it easier to find and research GAAP applicable to particular transactions or specific accounting issues. The Codification is a new structure which takes accounting pronouncements and organizes them by approximately ninety accounting topics. Once approved, the Codification will be the single source of authoritative U.S. GAAP. All guidance included in the Codification will be considered authoritative at that time, even guidance that comes from what is currently deemed to be a non-authoritative section of a standard. Once the Codification becomes effective, all non-grandfathered, non-SEC accounting literature not included in the Codification will become non-authoritative. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force (“EITF”), the American Institute of Certified Public Accountants (“AICPA”), and the SEC did not or are not believed by us to have a material impact on our present or future financial statements. The Company has adopted all recently issued accounting pronouncements. The adoption of the accounting pronouncements, including those not yet effective, is not anticipated to have a material effect on the financial position or results of operations of the Company. NOTE 5 – CAPITAL TRANSACTIONS Capital transactions during the three and six months ended June 30, 2009: In February 2009, the Company issued 14,250,000 shares of common stock for approximately $201,000 from a private placement offering. The private placement originally provided for the offer and sale of up to 50,000,000 unregistered shares of the Company’s common stock at a price of $0.02 per share, for an aggregate of $1,000,000 and allowed the Company to accept or reject any oversubscription. As of June 30, 2009 , the Company has sold a total of 53,657,000 shares of common stock related to the private 11 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 placement for total proceeds of $1,073,000 and incurred offering costs approximating $46,000 of which $27,000 was paid in cash and 750,000 shares of common stock were issued. In February 2009, the Company issued 1,000,000 shares to a consultant for services to be performed for a total value of $50,000 or $0.050 per share. In February 2009, the Company issued 300,000 shares of common stock to a consultant for past services for a total value of $15,000 or $0.05 per share which had been included in accrued expenses at December 31, 2008. In May 2009, the Company issued 2,025,000 shares of common stock related to stock options exercised on a cashless basis. Shares exercisable under the stock option agreement totaled 3,000,000 at an exercised price of $0.013 per share. The closing stock price on the date of exercise was $0.04 per share resulting in 975,000 shares as the portion of the stock option agreement being retained as the cost for the 3,000,000 shares having been exercised on a cashless basis. In May 2009, the Company issued 1,000,000 shares of common stock for legal services with a fair value of $30,000. Capital transactions during the three and six months ended June 30, 2008: In January 2008, the Company granted options for 18,000,000 shares of common stock with an exercise price of $0.013 to the Company’s former CEO and a consultant. These options replaced 16,000,000 options previously granted with an exercise price of $0.05 per share. The value of these options totaled $1,034,000 which was valued using the Black-Scholes option pricing model based upon the following assumptions: Discount Rate - Bond Equivalent Yield 3.18% Dividend yield 0.0% Volatility factor 144.0% Weighted average expected life 5 years In January 2008, the Company issued 200,000 shares of common stock for past services to consultants for a total value of $12,000 or $0.06 per share. In January 2008, the Company issued 925,926 shares of common stock, $50,000 in cash, and 53,191 shares of Novint common stock in satisfaction of past legal fees totaling $133,000. In April 2008, the Company issued 250,000 shares of common stock for services to a consultant for a total value of $12,500 or $0.05 per share. In April 2008, the Company issued 200,000 shares of common stock for services to a consultant for a total value of $10,000 or $0.05 per share. In June 2008, the Company issued 15,000,000 shares of common stock for the acquisition of Metallicum, Inc. for a total value of $562,500 or $0.0375 per share, see Note 10 for additional discussions. During April 2008 through June 2008, the Company sold 20,332,000 shares of common stock for approximately $407,000 from a private placement offering. The private placement originally provided for the offer and sale of up to 50,000,000 unregistered shares of the Company’s common stock at a price of $0.02 per share, for an aggregate offering price of $1,000,000, and allowed the Company to accept or reject any oversubscription.The shares sold in the private placement were not issued until February 2009.As a result, the sale of these shares is recorded as common stock to be issued on the accompanying consolidated balance sheet as of June 30, 2008. NOTE 6 – INVESTMENTS The Company made an investment in Novint Technologies Inc. (“Novint”) in 2001. The Company initially recorded its investment using the equity method of accounting and wrote down the investment to $-0- in 2004 as it recorded its proportionate share of Novint’s net loss. For the years ended December 31, 2008 and 2007, the Company gave 53,191 and 92,216 shares of Novint stock as 12 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 payment of accrued liabilities and notes payable, related party and recorded a gain on the exchange of those shares of $50,000 and $77,000, respectively which was based on the fair market value of the stock on the date of exchange. In addition during the year ended December 31, 2007, the Company distributed 530,000 shares of Novint related to convertible promissory notes issued during 2007. As a result, the Company recognized a gain on this distribution totaling $393,000 during the year ended December 31, 2007. As of December 31, 2008, the Company owned 1,075,648 shares of Novint common stock or approximately 3%, in accordance with SFAS 157, the fair value of the Novint shares is $376,000 at June 30, 2009. The Company recorded $268,000 and $247,000, respectively, as other comprehensive gain due to change in fair value during the three and six months ended June 30, 2009. The Company has an additional investment in Aprilis, Inc. which is accounted for at a cost of $2,000. NOTE 7 – OTHER ASSETS Other assets consist of Artwork held for sale and deposits. The original cost of the artwork was $36,000. During the year ended December 31, 2007 the Company impaired the value of the artwork to $28,000. NOTE 8 – RELATED PARTY AND FORMER OFFICERS NOTES PAYABLE In December 2007, the former Chief Operating Officer and former Chief Executive Officer collectively forgave $1,416,500 of their outstanding accrued salaries ($1,387,500) and note payable ($29,000) balances. The amount forgiven has been accounted for as contributed capital. Additionally, the Company repaid $5,000 of the former Chief Executive Officer’s note payable balance. The remaining unpaid notes payable balances totaling $995,000 at June 30, 2009 and December 31, 2008 comprised of loans payable of $450,000 and $545,000 to its former Chief Operating Officer and Chief Executive Officer, respectively. The loans bore interest at 5.5% per annum and were initially due December 31, 2002 and have been mutually extended and settled. Under the terms of the note extensions dated December 12, 2007, the loans bear interest at 5% per annum and are now due on demand. The Company has recorded interest expense for notes payable to these former officers of approximately $12,000 and $25,000, $12,000 and $25,000 for the three and six months ended June 30, 2009 and 2008, respectively. Accrued interest related to these notes payable approximated $307,000 and $282,000 as of June 30, 2009 and December 31, 2008, respectively and is included in accrued liabilities, related parties. NOTE 9 – CONVERTIBLE NOTES PAYABLE – OTHER During the years ended December 31, 2005 and December 31, 2004, the Company issued convertible notes in the amount of $33,000. The notes had a one year maturity date, are noninterest bearing and upon maturity convertible at the current per share price. These notes have not been paid and are currently in default. 13 MANHATTAN SCIENTIFICS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS-UNAUDITED June 30, 2009 NOTE 10 – PRO FORMA UNAUDITED CONSOLIDATED RESULTS OF OPERATIONS In June 12, 2008, the Company completed the purchase of Metallicum, Inc., a privately held research and development company of nanostructured materials, by acquiring all of the outstanding capital stock of Metallicum, Inc. for a total purchase price of $305,000. Metallicum, Inc.’s results of operations have been included in the consolidated financial statements since the date of acquisition. As a result of the acquisition, the Company is expected to be a leading provider of nanostructured materials and uses of these materials. The following pro forma consolidated results of operations for the three and six months ended June 30, 2008 as though the Metallicum acquisition had been completed as of January 1, 2008: For the three months ended June 30, 2008 Consolidated As Reported Pro Forma Adjustments Pro Forma Consolidated Revenue $
